REVISED NOVEMBER 13, 2002

            IN THE UNITED STATES COURT OF APPEALS

                            FOR THE FIFTH CIRCUIT
                                        _______________

                                          m 00-51119
                                        _______________




                                    ENCORE VIDEOS, INC.,

                                                           Plaintiff-Appellant,

                                            VERSUS

                                    CITY OF SAN ANTONIO,


                                                           Defendant-Appellee.



                                 _________________________

                          Appeal from the United States District Court
                               for the Western District of Texas
                                _________________________

                                        October 29, 2002




Before SMITH and EMILIO M. GARZA,                  JERRY E. SMITH, Circuit Judge:
  Circuit Judges, and CUMMINGS,*
  District Judge.                                                       I.
                                                      Appellant Encore Videos, Inc. (“Encore
   *
                                                   Videos”), operates a sexually oriented retail
    District Judge of the Northern District of     video store in San Antonio, Texas. In April
Texas, sitting by designation.
1995, the city council enacted Ordinance              unconstitutional “prior restraint.”
#82135, which forbids sexually oriented bus-          Shuttlesworth v. City of Birmingham, 394
inesses from locating within 1000 feet of resi-       U.S. 147, 150-51 (1969). Zoning regulations
dential areas. Encore Videos’ store is within         restricting the location of adult entertainment
1000 feet of a residential area, although sepa-       businesses are considered time, place, and
rated by the Loop 410 highway. Encore                 manner regulations, however, if they do not
Videos provides only sales for off-premises           ban them throughout the whole of a
viewing; customers cannot view the videos at          jurisdiction and are “designed to combat the
the store.                                            undesirable secondary effects of such business-
                                                      es” rather than to restrict the content of their
   In September 1997, Encore Videos sued,             speech per se.1 Relevant harmful secondary
challenging the ordinance on First Amendment          effects of adult businesses include crime,
grounds. In response, the city amended and            reduction of economic activity, and lowered
reenacted the ordinance to impose procedural          property values. Lakeland Lounge, 973 F.2d
safeguards required by FW/PBS, Inc. v. City of        at 1257.
Dallas, 493 U.S. 215 (1990). The new law,
Ordinance #87443, took effect in March 1998.             There is no evidence of improper censorial
Encore Videos filed an amended complaint              motives on the part of the city council. Where
challenging the new ordinance on federal and          “nothing in the record . . . suggests imper-
Texas state constitutional grounds.                   missible motives on the part” of the enacting
                                                      legislature, a local government seeking to use
   The district court granted the city’s motion       the secondary effects justification need show
for summary judgment and denied Encore                only that “(1) the drafters of the ordinance did
Videos’. Encore Video [sic], Inc. v. City of          rely upon studies of secondary effects,” and
San Antonio, No. Civ. A. SA-97-CA1139FB,              (2) a “majority” of the city council members
2000 WL 33348240 (W.D. Tex. Oct. 2,                   received “some information about the
2000). Encore Videos appeals, arguing that            secondary effects.” Lakeland Lounge, 973
the ordinance offends by the First Amendment          F.2d at 1259.
and the state Constitution. We reverse and
remand.                                                  In an opinion rejecting a First Amendment
                                                      challenge to Ordinance #82135, the
                      II.                             predecessor to Ordinance #87443, we held
                      A.                              that the city “relied on studies provided by the
    Before addressing the merits of the First         City Council relating to secondary effects.”
Amendment claim, we must determine whether            NATCO, Inc. v. City of San Antonio, No. 98-
the ordinance should be analyzed as a prior           50645, slip op. at 6 (5th Cir. June 2, 1999)
restraintSSas advocated by Encore VideosSSor          (unpublished). In this circuit, unpublished
as a time, place, and manner regulation. As a         opinions issued on or after January 1, 1996,
general rule, “a law subjecting the exercise of
First Amendment freedoms to the prior
restraint of a license, without narrow,                  1
                                                           City of Renton v. Playtime Theatres, Inc., 475
objective, and definite standards to guide the        U.S. 41, 49 (1986); see also Lakeland Lounge,
licensing authority,” is a presumptively              Inc. v. City of Jackson, 973 F.2d 1255, 1257-58
                                                      (5th Cir. 1992) (same).

                                                  2
generally are not binding precedent, although              acceptable so long as they are designed to
parties may cite them, and they have                       serve a substantial governmental interest and
“persuasive value.” 5TH CIR. R. 47.5.4.                    do not unreasonably limit alternative avenues
NATCO’s factual findings on the exact point at             of communication.” This phrasing seems to
issue surely carry “persuasive” weight. Id.                eliminate the requirement of narrow tailoring.
They also have been endorsed by the district
court a quo. In any event, there is no reason                 Nonetheless, later Supreme Court decisions
to go against the factual findings of NATCO                on time, place, and manner regulations have
on this point, and we follow them here.                    continued to apply the narrow tailoring
                                                           standard.3 A leading post-City of Renton
   Even a content-neutral regulation may be                secondary effects decision of this court also
considered a prior restraint if it gives                   applied it. See SDJ, Inc. v. City of Houston,
government officials “unbridled discretion” to             837 F.2d 1268, 1273 (5th Cir. 1988).4 We
restrict protected speech.2 But Ordinance                  therefore conclude that the requirement of
#87443 does not fall into this category,                   narrow-tailoring remains in force.
because the Director of Building Inspections
may deny a sexually oriented business’s permit                Encore Videos argues that the San Antonio
application only if the applicant seeks to utilize         ordinance fails to meet the first three of the
a location within 1000 feet of a residential               four requirements of the time, place, and man-
neighborhood, another sexually oriented                    ner test. We address each in turn.
business, or several other precisely specified
types of properties. San Antonio Ordinance
#87443 § 2(a)-(f).                                            3
                                                                See, e.g., Ward v. Rock Against Racism, 491
U.S. 781, 796 (1989); Frisby, 487 U.S. at 481; Cf.
                          B.
                                                           Int’l Eateries of Am., Inc. v. Broward County,
                          1.                               Fla., 941 F.2d 1157, 1162 (11th Cir. 1991)
    To pass constitutional muster, a time, place           (advancing several reasons why narrow tailoring
and manner regulation must be “content-neu-                requirement survives City of Renton).
tral, . . . narrowly tailored to serve a significant
                                                              4
government interest, and leave open ample                        The more recent Lakeland Lounge decision,
alternative channels of communication.”                    which also dealt with First Amendment challenges
Frisby v. Schultz, 487 U.S. 474, 481 (1988)                to a “secondary effects” ordinance, did not mention
(internal citations omitted). In City of Renton,           the narrow-tailoring requirement, but neither did it
475 U.S. at 47, the Court created some                     explicitly repudiate it. See Lakeland Lounge, 973
confusion as to the appropriate test by stating            F.2d at 1257 (holding that zoning ordinance
that “time, place, and manner regulations are              restricting the location of adult businesses must be
                                                           content-neutral, “‘designed to serve a substantial
                                                           governmental interest’ and may ‘not unreasonably
                                                           limit alternative avenues of communication’”)
   2
     See, e.g., Lakewood v. Plain Dealer Pub. Co.,         (quoting City of Renton, 475 U.S. at 47). Because
486 U.S. 750, 757 (1992) (invalidating regulation          Lakeland Lounge did not state that the standards it
that “plac[es] unbridled discretion in the hands of        imposed were the only ones required, it is not
a government official or agency”); Southeastern            directly inconsistent with SDJ or with post-City of
Promotions, Ltd. v. Conrad, 420 U.S. 546, 553              Renton Supreme Court opinions applying the time,
(1975) (same).                                             place, and manner test.

                                                       3
                      2.                                manner test.
   The first requirement is content neutrality.
“‘The principal inquiry in determining content             We have interpreted the substantial
neutrality, in speech cases generally and in            government interest standard as requiring not
time, place, and manner cases in particular, is         only a showing of the importance of the
whether the government has adopted a                    interest, but also a demonstration that the
regulation of speech because of disagreement            challenged statute, at least to some degree, is
with the message it conveys.’” Hill v.                  effective in serving that interest.5 This
Colorado, 530 U.S. 703, 719 (2000) (quoting             approach arguably conflicts with City of Ren-
Ward, 491 U.S. at 791). Although Encore                 ton, which mandates only that a statute be
Videos claims that Ordinance #87443 is                  “designed to serve a substantial government
“content-based,” it provides no evidence to             interest” and does not require evidence of
support that assertion.                                 effectiveness. City of Renton, 475 U.S. at 47
                                                        (emphasis added). City of Renton does require
   The inquiry here is similar to that applied to       proof of the existence of the secondary effects
the question of secondary effects motivation,           that the challenged ordinance seeks to
described in part II.A, infra. It is not certain,       eliminate but does not consider the question of
however, whether the two tests require the              proof of effectiveness in combating them. Id.
same degree of proof of improper motive                 at 50-52. This court’s caselaw also may be in
before a regulation fails them. Even so, an or-         tension with other Supreme Court time, place,
dinance for which the record discloses zero             and manner cases that require evidence of
proof of improper motive surely passes both             effectiveness and necessity only as a part of the
tests.                                                  narrow-tailoring prong of the time, place, and
                                                        manner test. See, e.g., Frisby, 487 U.S. at
                        3.                              484-87. Nonetheless, J&B Entertainment is
   We next consider the requirement that the            binding on us unless overruled en banc.
ordinance serve a substantial government in-
terest. “A city’s ‘interest in attempting to pre-          Fortunately, this question has little practical
serve the quality of urban life is one that must
be accorded high respect.’” City of Renton,
                                                           5
475 U.S. at 50 (quoting Young v. Am. Mini-                       See J&B Entertainment, Inc. v. City of
Theatres, 427 U.S. 50, 71 (1976) (plurality             Jackson, 152 F.3d 362, 371 (5th Cir. 1998)
opinion)). “Local governments . . . can restrict        (holding that “Renton teaches us that [to pass the
adult businesses in order to control the bad            substantial interest test] the government must
‘secondary effects’SS such as crime,                    produce some evidence of adverse secondary
deterioration of their retail trade, and a              effects” that the ordinance works to eliminate); see
                                                        also Flanigan’s Enter., Inc. v. Fulton County,
decrease in property valuesSSthat the
                                                        Ga., 242 F.3d 976, 985 (11th Cir. 2001) (holding
establishments bring.” Lakeland Lounge, 973             that “to meet their burden” under the substantial
F.2d at 1257. There is, therefore, no doubt             interest prong, “the Defendants must have some
that the secondary effects that the San Antonio         factual basis for the claim” that adult entertainment
ordinance seeks to remedy are important                 activities restricted by the challenged statute “result
enough to be considered a substantial                   . . . in undesirable community conditions”) (internal
government interest under the time, place, and          citations omitted), cert. denied, 122 S. Ct. 2356
                                                        (2002).

                                                    4
significance for the present case. Evidence of             because no single opinion garnered the votes
effectiveness too weak to survive scrutiny                 of a majority of Justices. The Court split 4-1-
under J&B Entertainment’s version of the sub-              4, with Justice Kennedy writing a concurring
stantial interest standardSSwhich requires only            opinion. The Court upheld, against a summary
that the “government must present sufficient               judgment motion, an ordinance that prohibited
evidence to demonstrate ‘a link between the                “‘the establishment of more than one adult
regulation and the asserted governmental                   entertainment business in the same building,
interest’ under a ‘reasonable belief’ stan-                structure or portion thereof.’” Id. at 1731
dard”SSsurely will also fail to meet the                   (quoting Los Angeles Municipal Code § 12.70
requirements of the much more stringent                    (1983)). The city had adopted the ordinance
narrow tailoring prong.             See J&B                to combat the alleged harmful secondary
Entertainment, 152 F.3d at 372.6            We             effects of adult businesses.
therefore choose not to address any apparent
inconsistency in the caselaw and, instead, will               Justice O’Connor’s plurality opinion, joined
consider the relevance of the ordinance’s                  by three other Justices, concluded that the
effectiveness under the narrow tailoring                   ordinance should survive summary judgment
prong.7                                                    despite an absence of evidence specifically
                                                           demonstrating that forbidding multiple adult
                       4.                                  businesses to operate under one roof reduces
   The ordinance’s constitutionality under the             secondary effects. The plurality reasoned that
time, place, and manner test therefore turns on            the city should not be required “to
the narrow tailoring prong. It fails to meet this          demonstrate, not merely by appeal to common
test and therefore is unconstitutional.                    sense, but also with empirical data, that its or-
                                                           dinance will successfully lower crime.”
                       a.                                  Alameda Books, 535 U.S. at ___, 122 S. Ct. at
                        i.                                 1736. Instead, “a municipality considering an
    The recent decision in City of Los Angeles             innovative solution” to secondary effects prob-
v. Alameda Books, Inc., 535 U.S. 425, 122 S.               lems need not have specific data “that could
Ct. 1728 (2002) sheds important new light on               demonstrate the efficacy of its proposal
the application of the narrow tailoring prong              because the solution would, by definition, not
to secondary effects cases. We begin our anal-             have been implemented previously.” 122 S.
ysis with that decision, issued after the district         Ct. at 1736.
court had entered judgment in the instant case.
                                                              Justice Kennedy’s concurring opinion
   Alameda Books is difficult to apply,                    adopts a very different view. He holds that, to
                                                           survive summary judgment, “a city must ad-
                                                           vance some basis to show that its regulation
   6                                                       has the purpose and effect of suppressing sec-
      The J&B Entertainment court, 152 F.3d at
                                                           ondary effects, while leaving the quantity and
372, claimed that the requirement of “a link be-
tween the regulation and the asserted governmental         accessibility of speech substantially intact.”
interest” is a direct quotation from City of Renton.       Id. at 1742 (Kennedy, J., concurring)
It is not.                                                 (emphasis added). Justice Kennedy took
                                                           special care to emphasize that, although “[i]t is
   7
       See infra part II.B.4.

                                                       5
no trick to reduce secondary effects by                    adult bookstore combined with video booths
reducing speech or its audience . . . a city may           will produce any criminal effects” or
not attack secondary effects indirectly by                 demonstrate that such effects could be reduced
attacking speech.” Id. Nonetheless, he                     by dispersing the two establishments. Id. at
concluded that the ordinance could survive                 1748-49.
summary judgment because the city plausibly
could claim that its “ordinance will cause two                Justice Souter rejected Justice Kennedy’s
businesses to split rather than one to close,              claim that the city’s weak evidence could sur-
that the quantity of speech will be                        vive summary judgment because the burden
substantially undiminished, and that total                 the ordinance imposes on speech might turn
secondary effects will be significantly                    out to be minimal. Id. at 1749 n.8. Such an
reduced.” Id. (emphasis added).8                           approach, he concluded, “turns intermediate
                                                           scrutiny on its head,” because it focuses on the
   Finally, the dissenting opinion of Justice              degree to which the challenged ordinance bur-
Souter, joined by two other Justices in full and           dens speech rather than on the “asserted
by Justice Breyer with respect to part II,                 governmental interest.” Id. Justice Souter still
asserted that the Court should have affirmed               would require that the burden on speech be
the Ninth Circuit’s decision striking down the             “no greater than necessary to further that
ordinance. Id. at 1747 (Souter, J., dissenting).           interest” and would require stronger proof of
In a portion of his dissent joined by Justice              the ordinance’s efficacy in reducing secondary
Breyer and the other dissenters, Justice Souter            effects than would be required by either Justice
contended that the ordinance should be                     Kennedy or the plurality. Id.
overturned because there was no evidence to
support the city’s claim that requiring adult                                      ii.
businesses operating under the same roof to                    “When a fragmented Court decides a case
separate actually reduces secondary effects.               and no single rationale explaining the result en-
Id. at 1748-49 (Souter, J., dissenting).                   joys the assent of five justices, the holding of
                                                           the Court may be viewed as that position taken
   In Alameda Books, the city had relied on a              by those Members who concurred in the
1977 study concluding that concentrations of               judgments on the narrowest grounds.” Marks
adult businesses generally increase secondary              v. United States, 430 U.S. 188, 193 (1977)
effects such as crime. Id. Justice Souter,                 (quotations omitted). Where, however, there
however, concluded that this study was                     is an area of common agreement between “[a]t
insufficient, because it did not provide “any              least five justices,” that conclusion is valid as
evidence to support even the simple                        law even if some of the Justices endorsing the
proposition that an otherwise lawfully located             proposition in question were in dissent. Snead
                                                           v. Redland Aggregates Ltd., 998 F.2d 1325,
                                                           1333 n.10 (5th Cir. 1993).9
   8
     See also Alameda Books, 122 S. Ct. at 1743
(concluding that ordinance survived summary judg-
                                                              9
ment only because “[d]ispersing two adult bus-                 Snead was based on an interpretation of Dun
inesses under one roof is reasonably likely to cause       & Bradstreet, Inc. v. Greenmoss Builders, Inc.,
a substantial reduction in secondary effects while         472 U.S. 749 (1985), a 3-2-4 decision similar to
reducing speech very little”).                                                                (continued...)

                                                       6
    In Alameda Books, there is an area of                                          b.
agreement between Justice Kennedy and the                      The standard derived from Alameda Books
four dissenters that is sufficient to determine            is supported by earlier Supreme Court time,
the outcome of the present case. Justice Sou-              place, and manner decisions. A time, place,
ter, joined by three other Justices with respect           and manner regulation meets the narrow tai-
to this part of his dissent, concluded that the            loring standard if it “targets and eliminates no
burden on speech imposed by a secondary ef-                more than the exact source of the evil it seeks
fects ordinance must be proven to be “no                   to remedy.” Frisby, 487 U.S. at 485.
greater than necessary to further th[e city’s]             Although government need not choose the
interest” in combating secondary effects. Ala-             “least intrusive means” to advance its
meda Books, 122 S. Ct. at 1749 n.8 (Souter,                legitimate interests, it “may not regulate
J., dissenting). In his separate opinion, Justice          expression in such a manner that a substantial
Kennedy goes even further: He would require                portion of the burden on speech does not serve
the city to provide evidence showing that “the             to advance its goals.” Ward, 491 U.S. at 799.
quantity of speech will be substantially
undiminished, and that total secondary effects
will be significantly reduced” by the challenged              This court has taken a more permissive ap-
ordinance.       Id. at 1742 (Kennedy, J.,                 proach than has the Supreme Court with re-
concurring).       Justice Kennedy and the                 spect to the specific instance of statutes
dissenters therefore agree that the city at least          regulating adult businesses for the purpose of
must provide evidence that the burden on                   combating secondary effects: “[A]n ordinance
speech imposed by an ordinance is “no greater              is sufficiently well tailored if it effectively
than necessary to further th[e city’s] interest”           promotes the government’s stated interest.”
in combating secondary effects. Alameda                    SDJ, 837 F.2d at 1276. The SDJ court further
Books, 122 S. Ct. at 1749 n.8 (Souter, J.,                 opined that “narrow tailoring is less important
dissenting).10                                             when the potential for overbreath burdens a
                                                           category of speech subject to less than full
                                                           First Amendment protection; sexually-oriented
   9
    (...continued)                                         expression falls into such a category.” Id.
the 4-1-4 split in Alameda Books. Snead based its
holding on a point of agreement between Justice               SDJ, however, predates Frisby and Ward,
White, one of the two Justices who wrote separate          which, without mentioning any exceptions for
concurring opinions, and the four dissenters.              statutes regulating sexually-oriented
Snead, 998 F.2d at 1325 n.10.                              expression, reassert a restrictive narrow-
   10
       The existence of this area of agreement be-
tween five Justices differentiates the present case
                                                              10
from Hopwood v. Texas, 78 F.3d 932 (5th Cir.                     (...continued)
1996). There, we refused to follow Justice Pow-            Hopwood, 78 F.3d at 944. Justice Powell’s view
ell’s single-Justice concurring opinion in Regents         that diversity represents a compelling state interest
of Univ. of Cal. v. Bakke, 438 U.S. 265 (1978),            justifying racial preferences under the strict
because his “argument in Bakke garnered only his           scrutiny test represented the view of “only one
own vote and has never represented the view of a           Justice.” Id. By contrast, in Alameda Books there
majority of the Court in Bakke or any other case.”         is an important area of agreement shared by five
                                      (continued...)       Justices.

                                                       7
tailoring test for all time, place, and manner         telle, 666 F.2d 854, 857 n.5 (5th Cir. 1982).12
regulations . Ward, 491 U.S. at 799; Frisby,           This is precisely the situation here; intervening
487 U.S. at 485. Alameda Books likewise                Supreme Court decisions have clarified the
gives no indication that the narrow-tailoring          narrow tailoring standard applicable to time,
standard is any less stringent in secondary            place, and manner regulations in a way that
effects cases than in other time, place, and           closes the door on the position adopted in
manner cases.                                          SDJ.

    Indeed, Justice Kennedy’s and Justice Sou-                                c.
ter’s approaches in Alameda Books may be                   To establish that Ordinance #87443 passes
even more restrictive than that adopted in ear-        the narrow tailoring test, the city relies on
lier time, place, and manner decisions. Justice        three studies of the secondary effects of adult
Souter and the three other dissenting Justices         businesses, all conducted in other cities: one
concluded that the burden on speech must be            in Seattle in 1989, another in Austin, Texas, in
“no greater than necessary to further th[e             1986, and the third in Garden Grove,
city’s] interest” in combating secondary               California, in 1991. The city is “entitled to
effects. Alameda Books, 122 S. Ct. at 1749             rely on the experiences . . . of other cities . . .
n.8 (Souter, J., dissenting) (emphasis added).         so long as whatever evidence the city relies
This potentially is a more stringent                   upon is reasonably believed to be relevant to
requirement than that of earlier time, place,          the problem that the city addresses.” City of
and manner cases, which give localities some           Renton, 475 U.S. at 51-52.
leeway in regulating more speech than strictly
necessary to achieve their legitimate interests,          The studies either entirely exclude
so long as the excess falls short of being “a          establishments that provide only take-home
substantial portion of the burden on speech”           videos and books (as is the case with the
imposed by the challenged ordinance. Ward,             Seattle study)13 or include them but do not
491 U.S. at 799. As discussed above, Justice           differentiate the data collected from such
Kennedy’s view is even more restrictive than           businesses from evidence collected from
Justice Souter’s.11 Because Ordinance #87443           enterprises that provide on-site adult
fails to meet the standards of the earlier Fris-
by-Ward test, we need not decide the difficult
                                                          12
issue of whether Alameda Books made that                      SDJ, 837 F.2d at 1276, relied on United
standard more stringent.                               States v. Albertini, 472 U.S. 675 (1985), for sup-
                                                       port. But although Albertini did hold that a time,
   Although usually only an en banc court can          place, and manner regulation is “permissible . . . so
overrule earlier panel decisions, a panel may          long as the neutral regulation promotes a sub-
“disregard the precedent set by a prior panel”         stantial government interest that would be achieved
                                                       less effectively absent the regulation,” it limited
if there is an “intervening Supreme Court
                                                       that conclusion to cases challenging “incidental
decision which changes the law.” Ruiz v. Es-           burden[s] on speech [that are] no greater than
                                                       essential.” Id. at 688. SDJ’s reliance on Albertini
                                                       is therefore misplaced.
                                                          13
                                                            The Seattle study was limited to cabarets that
   11
        See discussion supra part II.B.4.a.i.          provide live adult entertainment.

                                                   8
entertainmentSSas may have been the case                    all video stores whose inventory consisted of
with the Austin and Garden Grove studies.14                 ten percent or more adult materialsSSis broad
Off-site businesses differ from on-site ones,               enough to “include ‘mainstream’ video stores
because it is only reasonable to assume that the            that have restricted adult sections.” World
former are less likely to create harmful                    Wide Video, 816 P.2d at 21. Ordinance
secondary effects because of the fact that                  #87443 is only slightly less extreme: It
consumers of pornography are not as likely to               restricts the location of any bookstore or video
linger in the area and engage in public alcohol             store “where more than 20% of its inventory”
consumption and other undesirable activities.               consists of adult materials. San Antonio Ordi-
                                                            nance #87443 § 1(2).
    The question whether the kind of studies
relied on by the city constitute adequate proof                 The Washington court based its decision on
is one that has divided federal circuit courts              the fact that none of the studies cited by the
and state supreme courts. The Eighth and                    city gave separate consideration to the effects
Tenth Circuits have endorsed the position ad-               of businesses that have such a small proportion
vocated by the city here.15 By contrast, the                of adult materials in their inventory. World
supreme courts of Washington and Delaware                   Wide Video, 816 P.2d at 21. That court
have taken positions similar to Encore                      veiwed, as problematic, the inclusion of enter-
Videos’.16                                                  prises with a low percentage of pornographic
                                                            material in their inventory, because many, if
   The reasoning of the Washington Supreme                  not most, of those enterprises offer the
Court is persuasive. It points out that the or-             objectionable material only for off-site use, and
dinance at issueSSwhich placed restrictions on              there is no proof that this causes secondary ef-
                                                            fects. “[The city] has not shown that adult
                                                            businesses with predominantly ‘take-home’
   14                                                       merchandise (which clearly are [sic] covered
       Based on the evidence in the record, it is
difficult to tell whether the Austin and Garden             by the ordinance) have the same harmful sec-
Grove studies excluded off-site entertainment bus-          ondary effects traditionally associated with
inesses entirely or lumped them in with the rest.           adult movie theaters and peep shows . . . .”
The Austin study covered two “adult book stores”            Id.
and one “adult film store” among the six adult
businesses studied, but failed to indicate whether              Given the potentially sweeping implications
these three businesses provide any on-site                  of the ordinances in World Wide Video and the
entertainment. The Garden Grove study focused               instant case, we must require at least some
on a total of seven adult businesses but neglected to       substantial evidence of the secondary effects of
indicate whether any of them provided exclusively           establishments that sell adult products solely
off-site entertainment.                                     for off-site consumption. Otherwise, even
   15                                                       ordinary bookstores and video stores with
     Z.J. Gifts, L.L.C. v. City of Aurora, 136 F.3d
                                                            adult sections could be subjected to regulation
683, 687 (10th Cir. 1998); ILQ Inv., Inc. v. City of
Rochester, 25 F.3d 1413, 1418 (8th Cir. 1994).              that restricts their First Amendment rights
                                                            without evidence that they cause “secondary
   16
     World Wide Video, Inc. v. City of Tukwila,             effects.”
816 P.2d 18, 21-22 (Wash. 1991); Richardson v.
Wile, 535 A.2d 1346, 1350 (Del. 1988).

                                                        9
   Such a state of affairs surely conflicts with                  Under Alameda Books, therefore, the city,
the requirement that government “may not                       to meet its burden, must provide at least some
regulate expression in such a manner that a                    evidence of secondary effects specific to adult
substantial portion of the burden on speech                    businesses that sell books or videos solely for
does not serve to advance its goals.” Ward,                    off-site entertainment. Because there is no
491 U.S. at 799. It also conflicts with the                    such evidence in the record, we must strike
minimal requirement accepted by Justice Ken-                   down the zoning provision of Ordinance
nedy and the four dissenters in Alameda                        #87443.
Books: that the burden on speech imposed by
a secondary effects ordinance be “no greater                                         III.
than necessary to further th[e city’s] interest”                                     A.
in combating secondary effects. Alameda                           Under FW/PBS, 493 U.S. at 227-28, a
Books, 122 S. Ct. at 1749 n.8 (Souter, J.,                     content-neutral “licensing scheme” for
dissenting).17                                                 expression that “does not present the grave
                                                               ‘dangers of a censorship system’” must have
                                                               two “essential” procedural “safeguards”:
   17
     As previously noted, Justice Kennedy’s for-               “[T]he licensor must make the decision
mulation is even more restrictive than the one                 whether to issue the license within a specified
adopted by the dissenters. Nonetheless, he agreed              and reasonable time period during which the
with the majority that the challenged ordinance                status quo is maintained, and there must be the
should survive summary judgment, but only be-                  possibility of prompt judicial review in the
cause the city plausibly could claim that its “ordi-
nance will cause two businesses to split rather than
one to close, that the quantity of speech will be
                                                                  17
substantially undiminished, and that total sec-                    (...continued)
ondary effects will be significantly reduced.” Ala-            F.3d at 944.
meda Books, 122 S. Ct. at 1742 (Kennedy, J., con-
curring).                                                          The Tenth and Eighth Circuit decisions do not
                                                               give the present ordinance much support. Both are
    This narrow exception does not apply to the evi-           highly conclusional in their analysis and make little
dence in the present case. In Alameda Books, the               effort to justify their conclusions by reference to
businesses could sa tisfy the ordinance merely by              authority. See Z.J. Gifts, 136 F.3d at 687 (holding,
separatingSSeven if one afterwards moved next                  without explaining why, that the on-site/off-site
door. Here, by contrast, the requirement that adult            distinction is immaterial, because “the record fully
businessesSSincluding even general bookstores                  supports the city’s regulation of sexually oriented
with an adult sectionSSmay not locate within 1000              businesses providing both on- and off-site viewing
feet of a residential area effectively closes off large        of sexually explicit materials”); ILQ Inv., 25 F.3d
portions of the city to them, ensuring that “the               at 1418 (rejecting the distinction because “that
quantity of speech” will not “remain substantially             simply is not the law,” without giving more than a
undiminished.” Id. Even if this part of Justice                cursory explanation why).
Kennedy’s opinion did favor the city here, we
would not be required to follow it, because it is not             The Eighth Circuit does attempt to buttress its
supported by any of the other eight Justices, even             position by citing Ward and Albertini. Id. The
in part. The stand-alone opinion of “only one                  ILQ Investments court, however, misstates these
justice” is not binding precedent. Hopwood, 78                 decisions’ elaboration of the narrow-tailoring test.
                                         (continued...)        See discussion of Ward, supra part II.B.3.b.

                                                          10
event that the license is erroneously denied.”18                                       B.
Like the present case, FW/PBS involved a                          We reject Encore Videos’ argument that
zoning and licensing ordinance for adult                       Ordinance #87443 violates FW/PBS’s
businesses. Id. at 220-21. Encore Videos                       requirement that “the licensor must make the
claims that Ordinance #87443 violates both of                  decision whether to issue the license within a
the procedural requirements imposed by                         specified and reasonable time.” FW/PBS, 493
FW/PBS. Even though we decide in favor of                      U.S. at 228. The ordinance requires the
Encore Videos on its challenge to the                          Director of Building Inspections to “issue or
ordinance’s zoning requirement, we must                        deny a certificate of occupancy to a sexually
address the FW/PBS procedural issue, because                   oriented business not more than thirty (30)
Encore Videos will remain subject to                           business days subsequent to the date of the
Ordinance #87443’s procedural requirements                     application’s submission of an application
even if one of the substantive elements is held                therefor.” San Antonio Ordinance #87443 §
to be unconstitutional.19                                      2(f)(4). A license may not be approved until a
                                                               series of inspections have been performed, and
                                                               there is no time limit for the completion of the
   18
      Although the portion of Justice O’Connor’s               inspections.20
opinion for the Court laying out these standards
won the support of only three Justices, three others              At first glance, the city’s licensing system
endorsed a concurring opinion by Justice Brennan               seems analogous to that which the Supreme
that argued for even stronger procedural                       Court found unconstitutional in FW/PBS. The
protections. FW/PBS, 493 U.S. at 238-42 (Bren-                 ordinance challenged in that case also had a
nan, J., concurring). “When a fragmented Court                 thirty-day deadline, combined with a system of
decides a case and no single rationale explaining
                                                               required inspections for which there was no
the result enjoys the assent of five justices, the
                                                               separate time limit. The ordinance was struck
holding of the Court may be viewed as that position
taken by those Members who concurred in the                    down because it “provide[d] no means by
judgments on the narrowest grounds.” Marks v.                  which an applicant may ensure that the
United States, 430 U.S. at 193. Thus, Justice                  business is inspected within the 30 day time
O’Connor’s opinion must be considered binding                  period.” FW/PBS, 493 U.S. at 227.
precedent.
                                                                  The city and the district court here
   19
       The relevance of FW/PBS is not affected by              distinguish FW/PBS, however, on the ground
Thomas v. Chicago Park Dist., 534 U.S. 316, 322                that the permit system in question here assigns
(2002), which held that the procedural
requirements of Freedman v. Maryland, 380 U.S.
51 (1965), elaborated in FW/PBS, do not apply to                  19
                                                                    (...continued)
“a licensing scheme . . . [that] is not subject-matter         as did not overrule FW/PBS or even hint that its
censorship but content-neutral time, place, and                scope has been narrowed.
manner regulation of the use of a public forum.”
                                                                  20
The present case does not concern “regulation of                      See San Antonio Uniform Building Code
the use of a public forum.” Id. Like FW/PBS and                § 109.3 (requiring that a “certificate of occupancy”
unlike ThomasSSwhich addressed a demonstration                 be issued only “[a]fter the building official inspects
permit system for public parksSSthis case address-             the building or structure and finds no violation of
es a licensing scheme for adult businesses. Thom-              the provisions of this code or other laws which are
                                         (continued...)        enforced by the code enforcement agency”).

                                                          11
the task of inspection to the same official who              also constrains his discretion with respect to
is required to issue or deny a license within                the scheduling of inspections. Likewise,
thirty days.21 The Director of Building                      placing the responsibility for both meeting the
Inspections therefore is able to control the                 thirty-day deadline and carrying out the
inspection process and ensure that it is                     inspections in the hands of the same official
completed within the thirty-day period. By                   makes it more likely that the deadline will be
contrast, the system invalidated in FW/PBS                   met than was the case under the system of
assigned the task of inspection to three                     divided responsibility reviewed in FW/PBS.
separate agencies, none of which was under
the control of the chief of police, the official                Because there is no evidence in the record
tasked with enforcing the thirty-day deadline                suggesting that the Director of Building
for issuing a permit. Id.                                    Inspections either cannot or will not be able to
                                                             process adult business permit applications
   This is a matter of first impression and is a             within the thirty-day limit, we reject Encore
close call.22 Nonetheless, based on the record               Videos’ argument on this point.            This
before us, we conclude that Ordinance #87443                 determination, however, does not necessarily
does not violate the promptness requirement                  extend to other cases in which the record
of FW/PBS. It is certainly plausible to argue                might reveal evidence of delays in excess of
that the director’s deadline for issuing a permit            the statutory deadline.

   21
                                                                                     C.
     Encore Video, 2000 WL 33348240, at *5-*6;                   The circuits are split on the question wheth-
see also City News & Novelty, Inc. v. City of Wau-           er FW/PBS’s requirement of “prompt judicial
kesha, 604 N.W.2d 870, 880 (Wis. Ct. App. 1999)
                                                             review in the event that the license is er-
(endorsing a similar argument), cert. granted, 530
                                                             roneously denied” requires merely prompt ac-
U.S. 1242 (2000), cert. dism’d, 531 U.S. 278
(2001).                                                      cess to judicial review or a prompt judicial
                                                             decision. FW/PBS, 493 U.S. at 228. Five cir-
   22
       This court did once briefly consider the              cuits, including this one, have held that prompt
question. In Crystal Cinema v. City of Lubbock,              access is sufficient. TK’s Video, Inc. v.
No. 97-10597 (5th Cir. July 16, 1998)                        Denton County, 24 F.3d 705, 709 (5th Cir.
(unpublished), we held that the city’s permit system         1994).23 Three others have adopted the more
for adult businesses was constitutional despite the          stringent requirement of a prompt final
fact that it failed to create a separate deadline for        decision.24 Ordinance #87443 requires prompt
the completion of required inspections. The gen-
eral forty-five-day deadline for consideration of
applications was deemed sufficient, even though                 23
                                                                  See Boss Capital, Inc. v. City of Casselberry,
not all the agencies involved were under the au-             187 F.3d 1251, 1256 (11th Cir. 1999); Beal v.
thority of the City Secretary, the official                  Stern, 184 F.3d 117, 129 (2d Cir. 1999); Graff v.
responsible for issuing permits and denials within           City of Chicago, 9 F.3d 1309, 1324-25 (7th Cir.
the specified time.                                          1993) (en banc); Jews for Jesus v. Mass. Bay
                                                             Transp. Auth., 984 F.2d 1319, 1327 (1st Cir.
   As an unpublished opinion, Crystal Cinema is              1993).
not binding precedent. 5TH CIR. R. 47.5.4.
                                                                24
Moreover, it fails even to consider the relevance of                 See Nightclubs, Inc. v. City of Paducah, 202
FW/PBS to this issue.                                                                                (continued...)

                                                        12
access to judicial review but does not provide
a time limit for a decision.25

    The Supreme Court recently passed up an
opportunity to resolve this split.26 We
therefore follow our own precedent and decide
in favor of the city on this question. See TK’s
Video, 24 F.3d at 709.

   The judgment is REVERSED and
REMANDED for appropriate further pro-
ceedings in accordance with this opinion.27




   24
     (...continued)
F.3d 884, 892 (6th Cir. 2000); Baby Tam & Co. v.
City of Las Vegas, 154 F.3d 1097, 1101-02 (9th
Cir. 1998); 11126 Baltimore Blvd., Inc. v. Prince
George’s County, Md., 58 F.3d 988, 998-1000
(4th Cir. 1995) (en banc).
   25
     See San Antonio Ordinance #87443 § 2(f)(7)
(providing for immediate access to judicial review
but not imposing a time limit for decision).
   26
      See Thomas, 534 U.S. at 325 (noting that the
Court does not reach the issue despite the fact that
it was one of the questions on which writ of cer-
tiorari had been granted)
   27
       Because we strike down the locational re-
striction of Ordinance #87443 on First Amendment
grounds, we need not address Encore Videos’
argument that the ordinance violates the Texas
constitution.

                                                       13